Citation Nr: 1506935	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel











INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983. 

This claim originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011 and June 2012, the Board remanded the appeal for additional development.  

In March 2013, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA filed a motion to remand the claim back to the Board.  The Court granted to motion to remand in July 2013.  

In June 2014, the Board remanded the appeal for additional development.  

In September 2014, the Board vacated the June 2014 Board remand and substituted modified remand orders.  The appeal has again returned to the Board.

The paper claims folder has been converted into electronic records within the Virtual VA and Veterans Benefit Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 VA examination report indicates that the diagnostic criteria considered were under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th ed. (DSM-V).  The Board recognizes that the Veterans Benefits Administration now utilizes DSM-V; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).  An addendum to the October 2014 VA psychiatric examination is needed to ensure that the psychiatric diagnosis would not change if considered under the applicable DSM-IV criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the October 2014 VA examiners for an addendum medical opinion.  The VA examiners must consider whether the Veteran meets the criteria for any additional psychiatric diagnosis, including but not limited to PTSD, in accordance with the DSM-IV criteria.  A complete explanation must be provided for any determination.  

2.  After completing the requested action above and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




